CUSIP No. 25389M901 13 G Page1of 10 Pages SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Information to be included in Statements Filed Pursuant to Rules 13d-1(b), (c) and (d) and amendments thereto filed pursuant to Rule 13d-2 (Amendment No. 3) DIGITALGLOBE, INC. (Name of Issuer) COMMON STOCK (Title of Class of Securities) 25389M901 (CUSIP Number) April 30, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ýRule 13d-1(b) ¨Rule 13d-1(c) ¨Rule 13d-1(d) The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. (Continued on following pages) CUSIP No. 25389M901 13 G Page2of 10 Pages 1 NAME OF REPORTING PERSON Beach Point Capital Management LP (“Beach Point LP”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY 6 SHARED VOTING POWER 1,418,713**see Note 1** OWNED BY EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 1,418,713**see Note 1** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,418,713**see Note 1** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.11% 12 TYPE OF REPORTING PERSON IA CUSIP No. 25389M901 13 G Page3of 10 Pages 1 NAME OF REPORTING PERSON Beach Point GP LLC (“Beach Point LLC”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY 6 SHARED VOTING POWER 1,418,713**see Note 1** OWNED BY EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 1,418,713**see Note 1** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,418,713**see Note 1** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.11% 12 TYPE OF REPORTING PERSON HC CUSIP No. 25389M901 13 G Page4of 10 Pages ITEM 1. (a)Name of Issuer:DigitalGlobe, Inc. (b)Address of Issuer’s Principal Executive Offices: 1601 Dry Creek Drive, Suite 260 Longmont, Colorado 80503 ITEM 2. (a) Name of Person Filing: Beach Point Capital Management LP (“Beach Point LP”) Beach Point GP LLC (“Beach Point LLC”) (b)Address of Principal Business Office: c/o Beach Point Capital Management LP 1620 26th Street Suite 6000N Santa Monica, California 90404 (c)Citizenship: Beach Point LPDelaware Beach Point LLCDelaware (d)Title of Class of Securities:Common Stock, par value $0.001 per share (e)CUSIP Number:25389M901 ITEM 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (i)Beach Point LP ý An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (ii) Beach Point LLC ý A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). CUSIP No. 25389M901 13 G Page5of 10 Pages ITEM 4.Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: 1,418,713 by each reporting person**see Note 1** (b)Percent of class: 3.11%, based on 45,663,432 shares of Common Stock, par value $0.001 per share of the Issuer outstanding as of April 30, 2010. (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote: 0 (ii)Shared power to vote or to direct the vote: 1,418,713 by each reporting person**see Note 1** (iii)Sole power to dispose or to direct the disposition of: 0 (iv)Shared power to dispose or to direct the disposition of: 1,418,713 by each reporting person**see Note 1** **Note 1** Beach Point LP, an investment adviser registered under Section 203 of the Investment Advisers Act of 1940, furnishes investment advice to certain of Beach Point LP’s clients (the “Clients”).In its role as investment adviser, Beach Point LP possesses voting and investment power over the shares of Common Stock of the Issuer described in this schedule that are owned by the Clients, and may be deemed to be the beneficial owner of the shares of Common Stock of the Issuer held by the Clients.However, all securities reported in this schedule are owned by the Clients.Beach Point LP disclaims beneficial ownership of such securities. Beach Point LLC is the sole general partner of Beach Point LP.As a result, Beach Point LLC may be deemed to share beneficial ownership of the shares of Common Stock of the Issuer held by the Clients.Beach Point LLC disclaims beneficial ownership of such securities. CUSIP No. 25389M901 13 G Page6of 10 Pages ITEM 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following þ. ITEM 6.Ownership of More than Five Percent on Behalf of Another Person While Beach Point LP and Beach Point LLC may each be deemed the beneficial owner of the shares of Common Stock of the Issuer, each of the reporting persons is the beneficial owner of such stock on behalf of the numerous Clients who have the right to receive and the power to direct the receipt of dividends from, or the proceeds of the sale of, such Common Stock.To the knowledge of each of the reporting persons, no such Client has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, more than 5% of the Common Stock of the Issuer. ITEM 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. See Exhibit I ITEM 8.Identification and Classification of Members of the Group Not applicable ITEM 9.Notice of Dissolution of Group Not applicable CUSIP No. 25389M901 13 G Page7of 10 Pages ITEM 10.Certifications By signing below the undersigned certify that, to the best of their knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 25389M901 13 G Page8of 10 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:May 7, 2010 BEACH POINT CAPITAL MANAGEMENT LP By:/s/ Lawrence M. Goldman Name:Lawrence M. Goldman Title:Chief Administrative Officer and General Counsel BEACH POINT GP LLC By:/s/ Carl Goldsmith Name:Carl Goldsmith Title:Managing Member CUSIP No. 25389M901 13 G Page9of 10 Pages EXHIBIT INDEX Exhibit I-Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Exhibit II-Joint Filing Agreement (incorporated by reference to Exhibit II to Schedule 13G filed by Beach Point LP and Beach Point LLC on January 29, 2010). CUSIP No. 25389M901 13 G Page10of 10 Pages EXHIBIT I Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Beach Point GP LLC is the sole general partner and therefore control person of Beach Point Capital Management LP, an investment adviser registered under Section 203 of the Investment Advisers Act of 1940.
